Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 1 of 28 Page ID #:1254
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 2 of 28 Page ID #:1255
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 3 of 28 Page ID #:1256
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 4 of 28 Page ID #:1257
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 5 of 28 Page ID #:1258
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 6 of 28 Page ID #:1259
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 7 of 28 Page ID #:1260
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 8 of 28 Page ID #:1261
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 9 of 28 Page ID #:1262
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 10 of 28 Page ID
                                 #:1263
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 11 of 28 Page ID
                                 #:1264
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 12 of 28 Page ID
                                 #:1265
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 13 of 28 Page ID
                                 #:1266
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 14 of 28 Page ID
                                 #:1267
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 15 of 28 Page ID
                                 #:1268
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 16 of 28 Page ID
                                 #:1269
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 17 of 28 Page ID
                                 #:1270
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 18 of 28 Page ID
                                 #:1271
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 19 of 28 Page ID
                                 #:1272
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 20 of 28 Page ID
                                 #:1273
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 21 of 28 Page ID
                                 #:1274
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 22 of 28 Page ID
                                 #:1275
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 23 of 28 Page ID
                                 #:1276
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 24 of 28 Page ID
                                 #:1277
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 25 of 28 Page ID
                                 #:1278
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 26 of 28 Page ID
                                 #:1279
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 27 of 28 Page ID
                                 #:1280
Case 8:20-cv-00043-JVS-ADS Document 113 Filed 06/25/20 Page 28 of 28 Page ID
                                 #:1281
